UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA
                                         No. 19 Cr. 807 (LAP)
           -versus-
                                                 ORDER
JAIME ROSARIO, JR.,

                Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Before the Court is Mr. Rosario’s March 23, 2020 letter

motion [dkt. no. 19] for pretrial release.       The Court adheres to

its prior determinations on November 20 and March 9 that there

are no circumstances that would assure Mr. Rosario’s return to

court and the safety of the community.

    To the extent that Mr. Rosario makes arguments relating to

the current health crisis, they are speculative and do not enter

into the bail decision.

    Also, Mr. Rosario has not established a compelling reason

for temporary release.      First, as noted, the stated generalized

health concerns are speculative, and Judge Nathan’s opinion is

not to the contrary.      Second, the status of the case does not

require   imminent    attorney-client   consultations.   And,   in   any

event, MCC is facilitating attorney-client consultation through

additional phone time.     Finally, child care requirements are not

an exceptional reason for temporary release.
    Accordingly, Mr. Rosario’s request for pretrial release is

denied.



SO ORDERED.


Dated:    March 27, 2020
          New York, New York


                                ____________________________
                                LORETTA A. PRESKA
                                Senior U.S. District Judge
